[Cite as In re D.T.C., 2022-Ohio-3037.]


                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

IN RE D.T.C.                                    :
                                                :
A Minor Child                                   :
                                                :
                                                :
                                                :          No. 111080




                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: APPLICATION DISMISSED
                 RELEASED AND JOURNALIZED: August 30, 2022


                           Cuyahoga County Court of Common Pleas
                                      Juvenile Division
                                 Application for Reopening
                                     Motion No. 556988


                                          Appearances:

                 Timothy Young, Ohio Public Defender, and Lauren
                 Hammersmith, Assistant State Public Defender, for
                 appellant.


SEAN C. GALLAGHER, A.J.:

                   D.T.C. has filed an application for reopening pursuant to App.R.

26(B). D.T.C. seeks to reopen the appellate judgment, rendered in In re D.T.C., 8th

Dist. Cuyahoga No. 111080, 2022-Ohio-1505, that affirmed the adjudication of

delinquent conduct, in In re D.T.C., Cuyahoga J.C. No. DL-20109764, which
constituted multiple felony counts had the acts been committed as an adult, arising

from her participation in a drive-by shooting. We dismiss the application for

reopening on the basis that App.R. 26(B) is not applicable to an appeal that involves

a juvenile court’s adjudication of delinquency.

               App.R. 26(B)(1) provides that “[a] defendant in a criminal case may

apply for reopening of the appeal from the judgment of conviction and sentence,

based on a claim of ineffective assistance of appellate counsel.” The Ohio Supreme

Court has established that a juvenile proceeding is civil in nature, does not involve a

criminal case, and does not involve a conviction and sentence.

             Juvenile courts hold a “unique place in our legal system.” In re
      C.S., 115 Ohio St.3d 267, 2007-Ohio-4919, 874 N.E.2d 1177, ¶ 65. They
      are legislative creatures that “eschewed traditional, objective criminal
      standards and retributive notions of justice.” Id. at ¶ 66. The
      overriding purposes for juvenile dispositions “are to provide for the
      care, protection, and mental and physical development of children
      subject to R.C. Chapter 2152, protect the public interest and safety, hold
      the offender accountable for the offender’s actions, restore the victim,
      and rehabilitate the offender.” R.C. 2152.01(A). In contrast, the
      purposes of felony sentencing “are to protect the public from future
      crime by the offender and others and to punish the offender.” R.C.
      2929.11(A). In summary, juvenile adjudication differs from criminal
      sentencing—one is civil and rehabilitative, the other is criminal and
      punitive.

State v. Hand, 149 Ohio St.3d 94, 2016-Ohio-5504, 73 N.E.3d 448, ¶ 14. See also

State v. Smith, Slip Opinion No. 2022-Ohio-274; State v. Kimbrough, 8th Dist.

Cuyahoga Nos. 108172 and 108173, 2020-Ohio-3175; In re C.L., 8th Dist. Cuyahoga

No. 104661, 2017-Ohio-7253.
              Because App.R. 26(B) references only an appeal from a criminal

conviction and sentence, and a juvenile proceeding is civil in nature, we find that

D.T.C. is not permitted to file an application for reopening in the appeal rendered in

In re D.T.C., supra.

              Application dismissed.


                            __________
SEAN C. GALLAGHER, ADMINISTRATIVE JUDGE

EILEEN T. GALLAGHER, J., and
MARY J. BOYLE, J., CONCUR